Citation Nr: 1529540	
Decision Date: 07/10/15    Archive Date: 07/16/15

DOCKET NO.  09-31 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for Graves' disease.

2.  Entitlement to service connection for Graves' disease.

3.  Entitlement to service connection for chronic allergies.

4.  Entitlement to service connection for diabetes mellitus, type II, claimed as a result of pancreatitis, the use of Zyprexa and/or exposure to Agent Orange (herbicides).

5.  Entitlement to service connection for broken teeth.

6.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for pancreatitis caused by medication prescribed by the Department of Veteran's Affairs. 

7.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for ulcers caused by medication prescribed by the Department of Veteran's Affairs. 

8.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for thyroid removal caused by medication prescribed by the Department of Veteran's Affairs. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel	


INTRODUCTION

The Veteran served on active duty from March 1968 to January 1970.
	
This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

With respect to the Veteran's dental claim, it is unclear whether he may be seeking entitlement to VA outpatient dental treatment.  The United States Court of Appeals for Veterans Claims (Court) specifically has held that a claim for service connection for a dental disorder is also a claim for VA outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302 (1993).  His present claim has been treated by the agency of original jurisdiction (AOJ) as a straightforward claim for service connection and compensation.  The issue of entitlement to outpatient dental treatment has not been adjudicated by VA, and is not currently in appellate status.  If the Veteran intended to file a claim for dental treatment he should file a claim. 

This appeal is comprised of documents contained in the Veterans Benefits Management System (VBMS) and the Virtual VA system.  All future documents should be incorporated into the Veteran's VBMS file.  


FINDINGS OF FACT

1.  In a decision date in January 1997, the Board denied service connection for Graves' disease essentially on the finding that the medical evidence failed to show there was any relationship between the Veteran's disability and service, or that he had filed a well-grounded claim.

2.  The evidence received since the January 1997 Board decision, is new and raises a reasonable possibility of substantiating the claim. 

3.  The evidence of record does not establish a nexus between the Veteran's Graves' disease and service, providing evidence against this claim.

4.  The evidence of record does not establish a nexus between the Veteran's chronic allergies and service.  

5.  The Veteran did not serve in the Republic of Vietnam during the Vietnam War; and, he has not presented any credible evidence of in-service exposure to herbicides.

6.  The competent medical evidence of record fails to establish that diabetes mellitus manifested in service or for many years thereafter or is etiologically related to the Veteran's active service.

7.  The Veteran has not demonstrated a dental disability for which compensation is payable.

8.  The weight of the evidence does not establish pancreatitis, ulcers, or thyroid removal, as a result of any care or treatment by VA.  


CONCLUSIONS OF LAW

1.  The January 1997 Board decision that denied service connection for Graves' disease is final.  38 U.S.C.A. § 7104 (West 2014), 38 C.F.R. § 20.1100 (2014).

2.  New and material evidence has been received subsequent to the January 1997 BVA decision and that claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§  3.156, 20.1100 (2014).

3.  Graves' disease was not incurred or aggravated by service.  38 U.S.C.A. §§ 1110, 1111, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §3.303 (2014).  

4.  Chronic allergies were not incurred or aggravated by service.  38 U.S.C.A. §§ 1110, 1111, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).  

5.  Diabetes mellitus, type II, was not incurred in or aggravated by active duty service, nor is it proximately due to or the result of pancreatitis, the use of Zyprexa and/or exposure to Agent Orange (herbicides).  38 U.S.C.A. §§ 1110, 1111, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2014).

6.  Service connection for a dental disability, for compensation purposes, is not warranted.  38 U.S.C.A. §§ 1110, 1111, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 4.150 (2014).
	
7.  The criteria for compensation under the provisions of 38 U.S.C.A. § 1151 for pancreatitis, ulcers, and thyroid removal have not been met.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. § 3.361 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New and Material Evidence- Graves' Disease

The Veteran's claim for Graves' disease was denied in a June 1995 rating decision.  The Veteran appealed, and his claim was denied in a January 1997 BVA decision essentially on the finding that the medical evidence failed to show there was any relationship between the Veteran's disability and service.  It was additionally determined that the Veteran had not filed a well-grounded claim.  This decision became final. 

The Veteran most recently submitted his application to have the previously denied claim reopened in January 2008.  The evidence received since the January 1997 BVA decision includes lay statements from the Veteran essentially attesting that his Graves' disease has existed since service.  

For purposes of determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi.  The Board finds that the evidence is sufficient to establish that both new and material evidence has been submitted.  38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110 (2010).  The claim is thereby reopened.  

II. Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, such as diabetes mellitus are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/ Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2014).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.

Finally, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, '[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

Graves' Disease and Chronic Allergies

Service treatment records do not reflect treatment for Graves' disease or allergies.  A January 1970 separation examination reflected a normal clinical evaluation of his sinuses and endocrine system. 

A review of the post-service medical evidence of record shows that the Veteran has been diagnosed with Graves' disease (1991), sinusitis (1992), upper respiratory infections (1992, 1997), and allergies (2007).  The Board has considered the Veteran's statements regarding continuity of symptoms of his allergies and Graves' disease since service.  However, the Board finds that these statements are outweighed by the evidence that clearly indicates the Veteran has not had these problems since service, as noted above.  The treatment records provide particularly negative factual evidence against a finding that he has had these problems for 45 years.

Additionally, the Federal Circuit has held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic 38 C.F.R. § 3.309(a).  As the Veteran's Graves' disease and allergies are not listed under 3.309(a), continuity of symptomatology is simply not applicable in the present case.

Having determined that the Veteran's alleged clinical history regarding onset and continuity of Graves' disease and allergies are inapplicable, the Board next considers that service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  The evidence does not indicate a problem the Veteran has today that is connected to any problem he had in service.  The service and post-service evidence provides particularly negative evidence against these claims, indicating problems that began decades after service with no connection with service. 

The Board has closely reviewed the medical and lay evidence in the Veteran's claims file and finds no evidence that may serve as a medical nexus between the Veteran's service and chronic allergies or to his Graves' disease.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), the specific issues in this case, the etiology of chronic allergies and Graves' disease falls, outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claims for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.

Diabetes Mellitus

The Veteran asserts that his currently-diagnosed diabetes mellitus is related to in-service exposure to herbicides while stationed in Thailand.  He additionally asserts that it could be related to pancreatitis or the use of Zyprexa (an antipsychotic medication). 

The Board will initially discuss the Veteran's contentions of herbicide exposure. For purposes of establishing service connection for a disability resulting from exposure to an herbicide agent, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent, such as Agent Orange, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f), 38 C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to an herbicide agent during active military, naval, or air service, type 2 diabetes mellitus shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) (2014) are also satisfied. 38 C.F.R. § 3.309(e).  The record does not show, nor is it contended, that the Veteran had active service in the Republic of Vietnam during the Vietnam War.  As noted above, the Veteran asserts that he was exposed to herbicides in Thailand.

The Board notes that placed in the Veteran's record is a Memorandum of Record that is published by VA addressing 'Herbicide use in Thailand during the Vietnam Era.'  Specifically, the VA Compensation Service has compiled a list of 71 sites outside the Republic of Vietnam where toxic herbicides were used, tested and stored.  However, only limited testing of tactical herbicides was conducted in Thailand, and all such testing was conducted by or under the direction of the U.S. Army Chemical Corps, Fort Detrick, Maryland. Moreover, while the list does not include routine base maintenance activities, such as range management, brush clearing, weed killing, etc., these vegetation control activities were conducted by the Base Civil Engineer and involved the use of commercial herbicides approved by the Armed Forces Pest Control Board.

Additionally, according to this Memorandum, "other than the 1964 tests on the Pranburi Military Reservation, there are no records of tactical herbicide storage or use in Thailand."

It is important for the Veteran to understand that such a fact is critically important in his case, providing highly probative factual evidence against this claim.

While there were some indications that commercial herbicides wereused for vegetation control, 'such use required approval of both the Armed Forces Pest Control Board and the Base Civil Engineer.'  Nevertheless, the Memorandum did acknowledge that unless the claim is inherently incredible, clearly lacks merit, or there is no reasonable possibility that further VA assistance would substantiate the claim, VA should send a request to the Joint Services Records and Research Center (JSRRC) for any information that this organization can provide to corroborate the Veteran's claimed exposure.

In accordance with this Memorandum, an inquiry made with the Service Department (National Personnel Records Center [NPRC]) in November 2008 yielded a negative result.  The NPRC reported in November 2008 that there was no record the Veteran had been exposed to herbicides.  Additionally, the RO made a formal finding in March 2010 that there was a lack of information required to verify exposure to Agent Orange in Thailand. 

While both the Memorandum of Record contemplates possible exposure to those working on the base perimeters, this is not applicable here, as the Veteran was not in a military specialty which required duty on the air base perimeter (to include security police, dog handlers, etc.). Moreover, there is insufficient evidence for the Board to conclude that the Veteran would have any reason to be at the perimeter at any point. Namely, none of his personnel records support that he worked on the perimeter of the base. 

While the Veteran asserts that he was exposed to Agent Orange while stationed in Thailand, he has provided no credible evidence to support his contentions.  
Significantly, the Veteran has provided no corroborating statements from others to support his allegations of exposure to herbicides.  As the evidence weighs against the Veteran's contentions that he was exposed to herbicides, there can be no basis to grant service connection based on the presumption of exposure to herbicides.  

Next, where the evidence does not warrant presumptive service connection, the United States Court of Appeals for the Federal Circuit has determined that an appellant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  However, the evidence does not show a causal relationship between the claimed disorder and any other incident of active service.

The Veteran's service treatment records do not reflect complaints or treatment related to diabetes mellitus.  A January 1970 separation examination reflected a negative sugar urinalysis.  Diabetes mellitus was not diagnosed.  Moreover, the record is also silent with respect to the Veteran being seen for exposure to toxic or vesicant agents.

Post-service evidence does not reflect treatment for diabetes mellitus until around 2003, over 30 years following separation from service.  Such negates any presumption of service connection provided under 38 C.F.R. §§ 3.307 and 3.309.

In short, the evidence fails to establish the onset of diabetes mellitus for many years thereafter.  There is also no evidence of continuity of symptomatology.  The Veteran does not argue to the contrary.  Rather, he focuses his argument on his belief that his diabetes mellitus was caused by his exposure to toxic chemicals in service and/or pancreatitis and use of Zyprexa.  However, as noted above, a review of the evidence does not reflect that the Veteran was exposed to Agent Orange in service.  As noted above, the inquiry to the NPRC indicated that the Veteran was not exposed to herbicides in service.  Moreover, while he has alleged exposure to herbicides in service, he has not provided proof in any form, other than his own unsubstantiated statements of this exposure.

The Board next considers that service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  The evidence does not indicate that the problems the Veteran has today are connected to service.  The service and post-service evidence provide particularly negative evidence against these claims. 

The Board has closely reviewed the medical and lay evidence in the Veteran's claims file and finds no evidence that may serve as a medical nexus between the Veteran's service and his diabetes mellitus.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), the specific issue in this case, the etiology of diabetes mellitus, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

The Board has also considered the Veteran's contentions that service connection for diabetes mellitus is also warranted on a secondary basis, as secondary to pancreatitis or the use of Zyprexa (an antipsychotic medication).  However, as will be noted below the Board has denied entitlement to compensation under 38 U.S.C.A. § 38 U.S.C.A. § 1151 for pancreatitis.  Moreover, the Veteran is not service-connected for an acquired psychiatric disability.  As the Veteran is not service-connected for pancreatitis or an acquired psychiatric disability, his secondary service connection claims for diabetes mellitus, must be denied as a matter of law on this basis.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.310; see also Sabonis v. Brown, 6 Vet. App. 426 (1994).

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.

III. Broken Teeth

Disability compensation and VA outpatient dental treatment may be provided for certain specified types of service-connected dental disorders.  For other types of service-connected dental disorders, the claimant may receive treatment only and not compensation.  38 U.S.C.A. § 1712 (West 2014); 38 C.F.R. §§ 3.381, 4.150, 17.161 (2014).

Dental disabilities that may be awarded compensable disability ratings are set forth under 38 C.F.R. § 4.150.  These disabilities include chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, limited temporomandibular motion, loss of the ramus, loss of the condyloid or coronoid processes, loss of the hard palate, loss of teeth due to the loss of substance of the body of the maxilla or mandible and where the lost masticatory surface cannot be restored by suitable prosthesis, when the bone loss is a result of trauma or disease but not the result of periodontal disease.  38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.  

Under 38 U.S.C.A. § 3.381, treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal diseases are to be considered service-connected only for the purpose of establishing eligibility for outpatient dental treatment as provided in 38 C.F.R. § 17.161 (2014).  

Considering the evidence in light of the above, the Board finds that the Veteran does not have a compensable dental disability.  He has not submitted any competent medical evidence showing that he suffers from any of the disabilities included under 38 C.F.R. § 4.150. 

It appears that the Veteran's basic allegation is that he had dental treatment during service and, thus, service connection should be warranted.  The Board notes in-service treatment records reflect that the Veteran had some fillings completed in service.  Current October 2010 VA treatment records reflect that the Veteran had multiple tooth extractions of carious teeth.  As noted above, however, compensation for carious teeth is precluded as a matter of law under 38 C.F.R. § 3.381 (2014).  While service connection may be established for treatment purposes for this particular dental condition.  The regulations listed above clearly prohibit service connection for purposes of compensation where the disability involves replaceable missing teeth, abscessed teeth, carious teeth, or periodontal disease.  38 C.F.R.  § 3.381 (2014).  

Service connection of this condition for compensation purposes is not legally permitted, and as a matter of law this claim must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994). 

IV.  1151- Pancreatitis, Ulcers, and Thyroid Removal

The Veteran claims that he suffers from pancreatitis, ulcers, and thyroid removal due to treatment of hyperthyroidism (Grave's Disease) with iodine-131.

In order for the Veteran to be eligible for compensation under 38 U.S.C.A. § 1151 due to VA treatment, the evidence must establish that he sustained additional disability and that this additional disability is etiologically linked to VA treatment by the appropriate standard under 38 U.S.C.A. § 1151.  If there is no competent evidence of additional disability or no evidence of a nexus between the hospitalization, medical or surgical treatment, or examination and the additional disability or death of the Veteran; the claim for compensation under 38 U.S.C.A. § 1151 must be denied.

38 U.S.C.A. § 1151 provides that compensation under Chapters 11 and 13 of 38 U.S.C.A. shall be awarded for a qualifying additional disability or a qualifying death of a Veteran in the same manner as if such additional disability or death were service connected.  For the purposes of this section, a disability or death is a qualifying additional disability or qualifying death if the disability or death was not the result of the Veteran's willful misconduct and: 

(1) the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the Secretary [of VA], either by a Department employee or in a Department facility as defined in section 1701(3)(A) of this title, and the proximate cause of the disability or death was --

(A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or

(B) an event not reasonably foreseeable; or 

(2) the disability or death was proximately caused by the provision of training and rehabilitation services by the Secretary (including by a service-provider used by the Secretary for such purpose under section 3115 of this title) as part of an approved rehabilitation program under chapter 31 of this title.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.

When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

As noted above, the Veteran claims that he suffers from pancreatitis, ulcers, and thyroid removal due to treatment of hyperthyroidism (Grave's Disease) with iodine-131.  He therefore contends that he is entitled to compensation under the provisions of 38 U.S.C.A § 1151.

In October 2012, the Veteran's claims were reviewed by a VA examiner.  The VA examiner opined that there is no nexus between treatment of hyperthyroidism (Graves' disease) with iodine-131 and the development of bleeding ulcers (either gastric or duodenal) or pancreatitis.  The VA examiner additionally noted that the Veteran had not had his thyroid gland removed.  He noted that the Veteran's ulcers were not caused by I-131 exposure, but were more likely than not related to either lifestyle influences or to H. Pylori or other etiology but not to the I-131.  

The VA examiner concluded that based on the Veteran's history, a review of medical literature, and clinical experience and expertise, the Veteran's bleeding ulcers, removal of thyroid, and pancreatitis were less likely than not proximately due to or the result of his exposure to radiation due to I-131 treatment at the Dallas VA. There are no other opinions of record. 

Following a review of the evidence in this case, and the applicable laws and regulations, it is the Board's conclusion that the preponderance of the evidence is against the Veteran's claims for compensation under 38 U.S.C.A. § 1151 for pancreatitis, ulcers, and thyroid removal due to treatment of hyperthyroidism (Grave's Disease) with iodine-131.  The October 2012 VA examiner determined that it was less likely than not that the Veteran's pancreatitis, ulcers, and thyroid removal are related to his iodine-131 treatment.  Without establishing such a cause and effect relationship (i.e., no proximate cause), there is no need to address the question of whether there was carelessness, negligence, etc. in the prescribing of his medication.  

The Board has considered the Veteran's statements regarding a relationship between his medication and the subsequent diagnoses of pancreatitis and ulcers.  Moreover, the examiner noted that the Veteran had not had his thyroid removed.  The Veteran is certainly competent, even as a layman, to comment on things within the perception of his five senses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2).  Nonetheless, the Veteran is not competent to opine on questions of causation, negligence, or reasonable foreseeability of medical risks particular to the prescription of medications used to treat a serious condition.  These determinations are based upon findings that are medically complex in nature and simply not readily amenable to lay comment.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating this axiom in a claim for rheumatic heart disease that necessarily involved complex medical issues).  

Indeed, contrary to his assertions, the medical evidence, as highlighted by the October 2012 examiner, show that there is no relationship between the medication and his development of pancreatitis, ulcers, or thyroid removal.  The Board finds the October 2012 VA opinion to be the most probative evidence as to whether the Veteran suffers from disability related to the prescription of I-131.

Thus, under these circumstances, the claim for compensation under the provisions of 38 U.S.C.A. § 1151 must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the competent evidence weighs against the claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

V. Duties to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

The Veteran has not asserted that there is any notice deficiency in this case.  The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA treatment and private records, and the Veteran's written assertions.  Moreover, the Board has reviewed the Veteran's Virtual VA (VVA) claims file and Veterans Benefits Management System (VBMS) file.  

Next, with respect to his 1151 claims, the Veteran was afforded an examination in October 2012.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examiner considered all of the pertinent evidence of record, to include his service treatment records, personal statements and history, and provided detailed rationale for the opinions stated.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to his 1151 claims have been met.  38 C.F.R. § 3.159(c)(4).  

With respect to his service connection claims for Graves' disease, diabetes mellitus, broken teeth, and chronic allergies and how they relate to service, the Board notes that VA examinations and medical opinions were not obtained.  The Board finds that an additional Remand to obtain such opinions is not warranted.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, the Veterans Court has stated that this element establishes a low threshold and requires only that the evidence 'indicates' that there 'may' be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that 'indicate' that a current disability 'may be associated' with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be 'medically competent' evidence of a current disability, 'medically competent' evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service (as in this case) would not suffice to meet the standard as this would, contrary to the intent of Congress, result in medical examinations being 'routinely and virtually automatically' provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.

Here, the only evidence that Graves' disease, diabetes mellitus, broken teeth, and chronic allergies are related to service are the Veteran's own conclusory generalized lay statements, which are unsupported by the medical evidence.  Although the Veteran believes that these disabilities should be service connected, the fact remains that none of his arguments have been bolstered by the opinion of any medical professional, or the records as a whole, which provide highly probative evidence against these claims, revealing problems that began well after service (in most cases decades).  Moreover, his dental claim is denied as a matter of law.  Accordingly, the Board finds that referral for a VA medical examination or opinion is not warranted with respect to these issues.  

As such, the lay statements that are of record are simply insufficient to trigger VA's duty to provide examinations with opinions.  See Waters, 601 F.3d 1274.

The Board concludes that all the available records and medical evidence have been obtained in order to make adequate determinations as to these claims.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

The claim for service connection for Graves' disease is reopened.

Service connection for Graves' disease is denied.

Service connection for chronic allergies is denied.

Service connection for diabetes mellitus, type II, claimed as a result of pancreatitis, the use of Zyprexa, and/or exposure to Agent Orange (herbicides) is denied.

Service connection for broken teeth is denied.

Compensation under the provisions of 38 U.S.C.A. § 1151 for pancreatitis is denied.

Compensation under the provisions of 38 U.S.C.A. § 1151 for ulcers is denied.

Compensation under the provisions of 38 U.S.C.A. § 1151 for thyroid removal is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


